DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 06/30/2022 is acknowledged.
Applicant has canceled on non-elected claims.
Election was made without traverse in the reply filed on 06/30/2022.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2018/025020, filed 07/02/2018. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application Nos. 2017-132888 and 2018-005038, filed 07/06/2017 and 01/16/2018, respectively, in Japan.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) filed 12/23/2019 and 07/22/2022 have been considered, initialed and are attached hereto.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  Claims 1 and 13 recite “a inter-α-trypsin inhibitor heavy chain (ITIH) 4” (claim 1) and “an inter-α-trypsin inhibitor heavy chain (ITIH) 4”; the recitation of the articles “a” and “an” suggests there is more than one ITIH4. It is suggested Applicant amend the claim in order to recite “residue of inter-α-trypsin inhibitor heavy chain (ITIH) 4”, omitting the word “a” or “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “an antibody that binds to a modified protein having an amino acid sequence derived from the amino acid sequence as shown in SEQ ID NO: 1 or 5 by modification of arginine 438 into citrulline or a peptide fragment containing the citrulline.
	Claim 15 recites “an antibody that binds to citrullinated protein derived from the protein having amino acid sequence of SEQ ID NO: 1 or 5 by modification of arginine 438 into citrulline or a fragment thereof comprising the citrulline but does not bind to noncitrullinated protein”. 
	The claims encompass a large genus of products that may be characterized by substantial variability, the claims limited only in terms of function and not structure specific to the claimed antibody. Regarding claim 6, the antibody is described in terms of its ability to detect citrullinated protein, specifically to bind to a modified protein having a sequence derived from SEQ ID Nos: 1 or 5 by modification of arginine 438 into citrulline, or a peptide fragment containing citrulline. For claim 15, its ability to bind a citrullinated protein derived from SEQ ID Nos: 1 or 5 by modification of arginine 438 into citrulline or a fragment thereof comprising citrulline, but does not bind a noncitrullinated protein.
	The language is not limited, for example to just antibodies that bind ITIH4 and bind at the citrulline, but rather encompass any antibody that binds the protein containing the citrulline (i.e., can bind at a different region of the protein or fragment, such as a region not containing the citrulline).
	The recited claims place no limitations on the sequence/structure of the antibodies themselves, and rather defines the antibody only in terms of desired binding properties. 
	Applicant refers to a specific example of polyclonal antibody in the originally filed specification, namely anti-citrullinated protein antibody commercialized by Abcam Plc and also indicates anti-modified citrulline monoclonal antibody is also suitable (but provides no specific example of monoclonal antibody) (see para [0046] of the originally filed specification). At para [0093] of Applicant’s examples, Applicant refers to the use of rabbit, anti-modified citrulline antibody ( provided by Dr. Ishigami, Tokyo Metropolitan Institute of Gerontology) for detection. It is not clear from the examples, if this particular species of antibody binds only the claimed protein (proteins derived from SEQ ID Nos: 1 or 5 by modification of arginine 438 into citrulline or a fragment thereof but not noncitrullinated protein) and not other citrullinated proteins/fragments.
	In the instant case, claims 6 and 15 are not merely indicating antibody binding for detection, but rather their recited language places limitations on the claimed antibody in terms of function and not structure. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
	For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies that bind to citrullinated protein derived from the protein having amino acid sequence of SEQ ID NO: 1 or 5 by modification of arginine 438 into citrulline or a fragment thereof comprising the citrulline. Furthermore, as noted above, the recited claim language is not even limited with respect a particular epitope or binding region, and rather would also encompass antibodies that bind the citrullinated protein but at another region, not necessarily where the citrulline is located in the sequence.
Further, in reference to Applicant’s one specific example, there is no disclosure of structure, for example what sequence would result in binding to the citrullinated protein but not noncitrullinated proteins.
A claimed invention may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen recognizing construct, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. See MPEP 2163.
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).
Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
In this case, the disclosure of the limited generic species is insufficient to represent the claimed genus of antibodies having the recited functional properties.
There is substantial variability in the genus. Since there are a substantial variety of compounds possible within the genus, without disclosure of any common partial structure or other sufficient identifying characteristics of the genus, the examples do not constitute a representative number of species and do not sufficiently describe the genus claimed because from the examples, one cannot readily recognized a common structure that would extend to all species encompassed.
Further, the art recognizes that structure of the antigen to which the antibody binds, is not necessarily a reliable indicator of function (and as noted, the present antibodies are not limited to any particular epitope/binding sequence).
The teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 25-26 and 37-59) which describe how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing of the immunogen in ways well known in the art to be highly unpredictable and heavily influenced by the particular immunogen and the specifics of the immunization protocol. Harlow et al. teach that even small changes in structure, such as loss of a single hydrogen bond, can profoundly affect antibody-antigen interaction (p. 25, last paragraph to page 26, second paragraph).
The principles laid out in Harlow are further illustrated in the teachings of Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section). Moreover, the teachings of Mach 7,728,114, of record, at Example 1 provide an example of the diversity of immunization protocols.
As yet another example to illustrate the potential scope of the genus of antibodies encompassed by the instant claims, consider the teachings of Meyer et al. (“New Insights in Type I and II CD20 Antibody Mechanisms-Of-Action With a Panel of Novel CD20 Antibodies”, British Journal of Haematology, 2018, 180, 808–820, |https://doi.org/10.1111/bjh.15132). Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170ANPS173, wherein N171 is the key residue for binding. By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170ANPSEKNSP178); however, in contrast to rituximab residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph).
Meyer also described the production and characterization of a panel of new anti-CD20 antibodies which were shown to bind epitopes contained within or nearby the rituximab 170ANPS173 epitope but to bind to different residues than rituximab binds in this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph). 
More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and elsewhere (m2): 
“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology. We identified the critical residues of m1 to be 168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with a positional amino acid scan covering the larger extracellular loop. Also for m2, a signal decrease below the WT binding signal occurred within the 168EPANPSEK175 sequence motif but the binding signal to the linear (Figure S2B) and circular (Fig 2C, right) peptide was rather low. This suggests that the epitope of both mAbs is located on the larger loop in the same region, however their binding characteristics are different. The data suggests that m1 binds a linear epitope, whereas m2 binds to a conformational epitope.” (see ibid).
Thus, even if multiple antibodies bind epitopes within the same small region of a given polypeptide it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs.
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
In the present case, the claims define the antibody by its capacity to bind to citrullinated protein derived from the protein having amino acid sequence of SEQ ID NO: 1 or 5 by modification of arginine 438 into citrulline or a fragment thereof comprising the citrulline but does not bind to noncitrullinated protein, but the there is no disclosure of common structural features in the antibodies that will result in this binding (but not binding to noncitrullinated proteins).
The specification fails to provide adequate written description for the genus of antibodies claimed, as the antibodies are described only in terms of desired functional properties and not in terms of common structure or other relevant identifying characteristics to define the genus. The specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the citrullination is detected… recognizing a protein that contains citrulline”, the claim language “a protein that contains citrulline” is indefinite claim language because it suggests a “a protein that contains citrulline” suggests the detection may be of, or include, a protein other than the ITIH4. It is suggested that Applicant amend in order to recite “recognizing the ITIH4” to clearly refer back to the biomarker recited at independent claim 1 from which 5 depends. 
Claim 6 similarly recites “binds to a protein having an amino acid sequence derived from the from amino acid sequence as shown in SEQ ID NO: 1 or 5 by modification of arginine 438 into citrulline or a peptide fragment containing citrulline”. Similarly as above, the recited language is indefinite because the recited language suggests the protein to which the antibody binds may be a protein different from the ITIH4 recited at claim 1, or may be any peptide fragment containing citrulline (not limited to ITIH4). It is suggested that Applicant amend the claim language to refer to binding to the ITIH4 wherein the ITIH4 is modified as claimed, of a peptide fragment thereof that contains the citrulline. 
Claim 14 recites “wherein the citrullination is detected by a biomarker comprising a citrullinated protein derived from the protein having the amino acid sequence of SEQ ID NO: 1 or 5 by modification of arginine 438 into citrulline or a fragment thereof comprising citrulline”; the language “wherein the citrullination is detected by a biomarker comprising…” appears to suggest that “a biomarker” was performing the action, or used (as a reagent) in an assay to detect citrullination of an arginine residue of ITIH4 in a sample, as recited at claim 1. The claim language is indefinite because it is unclear whether the biomarker is one and the same as the citrullination (citrullinated arginine) detected at claim 1 (i.e., the analyte), or rather if the biomarker is a different/distinct component. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomena.
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 2 recites “a method for detecting disease activity of rheumatoid arthritis in a subject and/or therapeutic effect of an agent for rheumatoid arthritis”, the method comprising “detecting citrullination of an arginine residue of a inter-α-trypsin inhibitor heavy chain (ITIH) 4 in a biological sample obtained from the subject”. See also claim 13 recites “ a method for diagnosis of rheumatoid arthritis or a method for assigning diagnosis of rheumatoid arthritis in a subject”, the method comprising “detecting citrullination of an arginine residue of a inter-α-trypsin inhibitor heavy chain (ITIH) 4 in a biological sample obtained from the subject”. 
The claim are directed to a natural relationship, namely the correlation between “citrullination of an arginine residue of a inter-α-trypsin inhibitor heavy chain (ITIH) 4” and rheumatoid arthritis. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring citrullination of an arginine residue of a inter-α-trypsin inhibitor heavy chain (ITIH) 4 in a subject’s sample and rheumatoid arthritis. Similarly it is a naturally occurring phenomenon that an arginine residue of ITIH4 is citrullinated in relation to rheumatoid arthritis. 
Step 2A, Prong 2
The correlation between the citrullination of arginine residue of a inter-α-trypsin inhibitor heavy chain (ITIH) 4 and disease is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis of eligibility. 
In addition to the judicial exception, the claim recites that the method comprises detecting citrullination of an arginine residue of ITIH4 in a biological sample from the subject. This solely recited step fails to amount to a practical application of the judicial exception because it is a mere data gathering step, necessarily performed in order to gather the data necessary in order to use the correlation. In particular, such a detecting step fails to go beyond insignificant presolution activity (see MPEP 2106.05(g), examples of activities the courts have found to be insignificant extra-solution activity include for example, actions such as determining a biomarker in a biological sample). The detecting step is also recited at an extremely high level of generality and is not limited, for example, to any particular machine or apparatus.
There are no additional steps or elements recited at the claims which either alone, or in combination, apply, rely on or use the judicial exception in a manner that imposes meaningful limit on the judicial exception.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The claims further fail to recite any particular step or element which is considered to amount to significantly more than the judicial exception. 
As noted previously above, the detecting step is itself insignificant presolution activity, as it is a mere data gathering step necessarily performed to obtain the data used in the correlation. 
Even further it is noted that the detecting step fails to go beyond that which was considered to be routine and convention activity, in particular, detection of citrullinated proteins (proteins where arginine is modified to be citrulline) in samples obtained from subjects with rheumatoid arthritis was well known, routine and conventional at the time.
As evidence, see for example, Turunen et al., Rheumatoid arthritis antigens homocitrulline and citrulline are generated by local myeloperoxidase and peptidyl arginine deiminases 2, 3 and 4 in rheumatoid nodule and synovial tissue, Arthritis Research & Therapy, 18, (2016), (15 pages), teaching detection of citrullination in subject’s samples with RA (detecting in RA tissue samples, cited in detail below under 35 U.S.C. 102, detecting citrullination by HPLC and western blot analysis). 
See also Ossetrova, US PG Pub No. 2011/0244492A1, paras [0056] and [0072], teaching an ELISA comprising rabbit polyclonal anti-citrulline antibody for plasma citrullinated protein measurements. 
Regarding claims 1 and 13, the claims are not limited, for example to any particular detection that is considered non-routine or unconventional in the assay art. Specifically, it is not the case that the detection step itself goes beyond that which is routine and conventional for citrullination detection.
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. See also MPEP 2106.05(g).
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

	Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawaguchi et al., Identification of novel biomarker as citrullinated inter-alpha-trypsin inhibitor heavy chain 4, specifically increased in sera with experimental and rheumatoid arthritis, Arthritis Research & Therapy, (2018), 20(66), (13 pages).
Kawaguchi et al. teach a method of detection of a citrullinated protein, namely detection of citrullination of an arginine residue of ITIH4 in a biological sample from the subject (abstract, page 2, col. 2, last paragraph).
Regarding claims 2 and 13, see Kawaguchi specifically teach said detection described above (citrullinated ITIH4) for the purpose of diagnosis of rheumatoid arthritis (see abstract, page 7, col. 2, para 1).
Regarding claim 3, see Kawaguchi Table 1.
Regarding claim 4, see Kawaguchi teach detection in tissue samples (abstract, e.g., joint tissue).
Regarding claim 5, Kawaguchi teach detection by IHC (abstract, page 3, col. 2, para 1, page 5, col. 2, para 2).
Regarding claims 6 and 15, see as cited above, Kawaguchi teaching detection based on binding of an antibody.
Regarding claim 14, see as cited Kawaguchi is teaching a biomarker that is detected (comprising citrullinated protein as claimed). 
 
Claim(s) 1-6, 13 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Turunen et al., Rheumatoid arthritis antigens homocitrulline and citrulline are generated by local myeloperoxidase and peptidyl arginine deiminases 2, 3 and 4 in rheumatoid nodule and synovial tissue, Arthritis Research & Therapy, 18, (2016), (15 pages).
	Turunen et al. teach detection citrulline from citrullinated proteins in samples that are synovial samples from metatarsal joints and knee (tissue) from subjects with rheumatoid arthritis (see abstract, page 2, col. 2, paras 4-5, page 3, col. 2, para 1, HPLC to determine level of citrulline and homocitrulline). 
	Turunen is detecting the level of citrulline (total) in the sample, and therefore would necessarily be detecting citrullination of arginine residue from proteins present in the sample, which would include any present ITIH4.
	The recited language does not specifically recite, and therefore does not require, only detection of citrullinated ITIH4. Rather, the claim recites “comprising detecting citrullination of an arginine residue” of ITIH4 in a biological sample obtained from the subject, the language comprising is open language that encompasses, for example, detection of other citrullinated arginine residues (for example from other proteins). 
	Regarding claim 2, see as cited, Turunen is detecting citrulline in patients with RA, and as such is detecting disease activity of rheumatoid arthritis. 
	Regarding claim 3, Turunen, as is discussed above, is detecting total citrulline from citrullinated proteins in the sample in RA patients, and since citrullination necessarily takes place at position 438 in the SEQ ID Nos. 1 or 5 (that is the arginine residue), it would necessarily follow that this particular arginine is the arginine residue that is detected when detecting total citrulline present. 
	Regarding claims 4 and 5, Turunen does teach HPLC detection, but further also teaches detection of citrullination by western blot analysis (see for example, page 3, end of col. 2).
	Regarding claims 6 and 15, see as cited above, Turunen does also teach western blot, see teaching detection of the bond with an antibody that binds citrullinated protein (see page 3, col. 2, para 3).
Regarding claim 13, see as discussed above, Turunen is teach citrullination in those with RA. The language at claim 13 recites at the preamble, “a method for diagnosis of rheumatoid arthritis or a method for assisting diagnosis of rheumatoid arthritis in a subject”. The claim recites a single active method step of detecting.
The normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
In the instant case, the statements in the preamble do not provide antecedent basis for terms in the body of the claim, and are not essential to understand the limitations or terms in the body of the claim. The claims do not include, for example, active method steps in which a subject is diagnosed. For these reasons, the preamble may be reasonably interpreted simply as a referring to the intended use of the recited detection method. Absent any limitations that would clearly require diagnosis or other clinical conclusions to be made, or that would distinguish the patient population (for example), the reference is anticipatory as it teaches all active method steps recited. See also MPEP 2111.04. See as discussed above, Turunen teach methods comprising detection of citrullination (total citrulline), which would necessarily encompass citrullination of the arginine in ITIH4 present in the sample.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1677